DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant has amended their application as follows: 
Amended: 1, 4-6, 10, 13-15, 17, 20-21 and 24-25
Cancelled: 3
Added: None
Therefore, claims 1-2 and 4-26 are currently pending in the instant application.

Response to Arguments
Applicant’s arguments, see Remarks, filed 10/07/2022, with respect to the rejection(s) of claim(s) 1-26 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the embodiment of the figures 17A-17E, 18 and 19 of Kwon. Specifically, Kwon discloses the touch line SP1-L formed on the same layer as the black matrix TS-BM1 (Fig. 17D). Furthermore, figure 18 shows the touch line SP2-C formed on the insulating layer TS-IL1. The insulating layer TS-IL1 can include a black matrix as shown in the figures 17D and 19B. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kwon et al. (US 2016/0378224 A1, hereinafter “Kwon”).

As to claim 1, Kwon (Fig. 19B) discloses a display device (Para. 0112), comprising: 
a substrate (SUB) including a display area (PXA; Para. 0108); 
a display element (OLED) in the display area on the substrate (Para. 0112), the display element including a bank (PXL) between at least two anode electrodes (AE);
an encapsulation layer (TFE) on the display element (Para. 0112); 
a planarization layer (BFL-1; Para. 0140, 0180, 0196) on the encapsulation layer (TFE; Para. 0174, 0203); 
a touch sensor (Figs. 9A, 9B; Para. 0142, a touch sensor is formed by the electrodes SP1 and SP2) on the planarization layer in the display area (DA) of the substrate (Para. 0171; Fig. 19B shows a part of the electrode SP1-L formed on BFL-1 layer), the touch sensor including a touch electrode (Fig. 11A element SP2) and a touch line (SP2-L; Para. 0158);
a black matrix (TS-BM1) on the planarization layer (BFL-1; Para. 0191); and 
a touch sensing line (Fig. 9A element SL2-1) electrically connected to the touch sensor (Para. 0147, the sensing lines are connected to the second electrodes SP2. The touch sensor is formed by the first electrodes SP1 and SP2) and disposed in an area of the substrate other than the display area (NDA; Para. 0102), 
wherein the touch line includes at least a first touch line (Fig. 11A element SP2-C) and second touch line (Fig. 11A element SP1-L; Para. 0141),
wherein the first touch line (Fig. 18 element SP2-C) is on the black matrix (TS-BM1), the second touch line (Fig. 17D, 19B element SP1-L) is disposed on a same layer as the black matrix (Fig. 17, 18, 19; Para. 0193, the sensing electrode SP1 if formed on the bottom layer  where the BM-TS1/TS-IL1 is formed and the sensing electrode SP2 is formed on the top of BM-TS1/TS-IL1. The electrode layer SP1 and the electrode layer SP2 forms the capacitance sensor. Para. 0142, 0170), and the black matrix covers the second touch line (Fig. 19B; Para. 0205), and
wherein the first touch line, the second touch line, and the black matrix overlap each other at a location corresponding to a location of the bank (Fig. 18, 19B element PXL; Para. 0153, 0158, the electrodes are formed on the non-display area PXL).

As to claim 2, Kwon (Fig. 9A) discloses the display device of claim 1, wherein the touch sensor includes: 
a first touch sensor (SP1) arranged in a first direction; 
a second touch sensor (SP2) arranged in a second direction; and 
an insulating layer (Fig. 22A element TS-IL) between the first touch sensor (Fig. 21A element SP1; Para. 0202, 0205) and the second touch sensor (Fig. 22A element SP2; Para. 0211).

As to claim 4, Kwon discloses the display device of claim 1, wherein the touch line has mesh-type configuration within the touch electrode (Para. 0159).

As to claim 5, Kwon (Fig. 6B) discloses the display device of claim 4, wherein the display element (OLED) includes: 
an organic emitting layer (Fig. 6B element EML) on the anode electrodes (Para. 0124); and 
a cathode electrode (CE) on the organic emitting layer (Para. 0122). 

As to claim 6, Kwon (Fig. 14D) discloses the display device of claim 1, further comprising: 
a bridge electrode (CP2) electrically connecting the touch sensor (SP2; Para. 0172); and 
an insulating layer (TS-IL1) between the bridge electrode (CP2) and the touch sensor (SP2; Para. 0173), 
wherein the bridge electrode (CP2) is connected to the touch sensor (SP2) through a contact hole (TS-CH2) penetrating the insulating layer (TS-IL1; Para. 0173, 0191, Black matrix layers of figure 19B are also insulating layer).

As to claim 7, Kwon (Fig. 14D) discloses the display device of claim 6, wherein the bridge electrode (CP2) is disposed on the planarization layer (TS-IL2), and the touch sensor (SP2) is disposed on the insulating layer (TS-IL1).

As to claim 8, Kwon (Fig. 14D) discloses the display device of claim 6, wherein the touch sensor (SP2) is disposed on the planarization layer (TS-IL1), and the bridge electrode (CP2) is disposed on the insulating layer (TS-IL1).

As to claim 9, Kwon (Fig. 14A) discloses the display device of claim 6, wherein the touch sensor includes: 
first touch electrodes (TE1); 
second touch electrodes (SP2) on a same layer as the first touch electrodes (TE1; Para. 0171-0172); and 
touch lines (SL1-1, SL1-2..) coupled to the first touch electrodes (TE1-1, TE1-2 …), 
wherein the bridge electrode (Fig. 14D element CP2) is coupled the second touch electrodes (SP2).

As to claim 10, Kwon (Fig. 14D) discloses the display device of claim 9, wherein touch lines (SL1-1, SL1-2..) electrically  connect the first touch electrodes (TE1-1, TE1-2 …) in a first direction (Para. 0145), 
wherein the bridge electrode (CP2) electrically connects the second touch electrodes (SP2) in a second direction (Fig. 14B; Para. 0149).

As to claim 11, Kwon discloses the display device of claim 9, wherein the touch lines and the bridge electrode has a mesh-type configuration (Para. 0146, 0161).

As to claim 12, Kwon (Fig. 14C) discloses the display device of claim 11, wherein the bridge electrode is overlapping with at least three touch lines (CP1-C1, CP1-C2, CP2-C) having the insulating layer there-between (Para. 0173).

As to claim 13, Kwon (Fig. 11B) discloses the display device of claim 11, wherein the display element (OLED) includes: 
an organic emitting layer (EML) on the at least two anode electrodes (Para. 0124); and 
a cathode electrode (CE) on the organic emitting layer (Para. 0122).

As to claim 14, Kwon (Fig. 11B) discloses the display device of claim 1, wherein the display element (OLED) includes: 
an organic emitting layer (EML) on the at least two anode electrodes (Para. 0124); and 
a cathode electrode (CE) on the organic emitting layer (Para. 0122), 
wherein the touch line (Fig. 14A element CP1) electrically connects the touch electrode (TE1) to the touch sensing line (SL1-1). 

As to claim 15, Kwon (Fig. 17E) discloses the display device of claim 14, further comprising: 
a color filter (CF) between the black matrix (BM) on the planarization layer (TS-IL2; Para. 0192).

As to claim 16, Kwon discloses the display device of claim 14, wherein the touch sensor includes an opaque metal material (Para. 0136, copper, aluminum).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon.

As to claim 17, Kwon (Fig. 13B) discloses a display device (Para. 0112), comprising: 
a substrate (SUB) including a display area (PXA; Para. 0108); 
a display element (OLED) in the display area on the substrate (Para. 0112); 
an encapsulation layer (TFE) on the display element (Para. 0112); 
a planarization layer (BFL-1) on the encapsulation layer (Para. 0166); 
a bridge electrode (Fig. 14F element CP2) on the planarization layer in the display area of the substrate (Para. 0172); 
a touch sensor (Fig. 14A, 14D, 14F element touch sensor formed by TE1 and TE2) on the planarization layer in the display area of the substrate (Para. 0166, 0171, the touch sensors will be formed on the BFL-1 when BFL-1 layer is applied); 
a black matrix on the planarization layer,
an insulating layer (IL-P) between the bridge electrode and the touch sensor (Para. 0174, since the insulating layer IL-P includes a plurality of insulating patterns, the portion of the IL-P between the bride electrode CP2 and the touch sensor is interpreted to read on the claimed insulating layer); and 
a touch sensing line (Fig. 14A element SL2-1) electrically connected to the touch sensor (SP2 is a part of the touch sensor) and disposed in an area of the substrate other than the display area (NDA; Para. 0171), 
wherein the touch sensor includes:
 first touch electrodes (TE1-1, TE1-2);
 second touch electrodes (TE2-1, TE2-2) on a same layer as the first touch electrodes (TE1-1, TE-1-2; Para. 0170-0171, the electrodes are formed on one-layer);
touch lines including at least a first touch line (Fig. 14A, 14b, 14F element CP2) and second touch line (CP1),
wherein the first touch line (CP2) is on the insulating layer (TS-IL2), the second touch line (CP1) is disposed on a same layer as the black matrix (Fig. 14D, 14F, it is clear that the top portion of CP1 and the bottom portion of TS-Il2 are formed on the same layer), the insulating layer (TS-IL2) covers the second touch line (CP1; Para. 0174, the insulating layer TS-IL2 covers the touch lines CP1, Cp2 from the top), and
wherein the first touch line, the second touch line, and the insulating layer overlap each other at a location corresponding to a location of the bank (Fig. 14F element PXL; Para. 0153, 0158, the electrodes are formed on the non-display area PXL;).
Kwon, in the same embodiment, does not disclose the black matrix. 
However, Kwon, in the different embodiment, teaches that the insulting layer TS-IL2 may include black matrix (Fig. 21A element TS-BM2; Para. 0204). 
It would have been obvious to one of ordinary skill in the art to simple substitute the black matrix of the second embodiment of Kwon as discussed above for the insulating layer of the first embodiment of Kwon as discussed above. The result of such a substitution would have yielded predictable results. 

As to claim 18, Kwon (Fig. 14F) discloses the display device of claim 17, wherein the bridge electrode (CP2) is disposed on the planarization layer (TS-IL2), and the touch sensor (SP2) is disposed on the insulating layer (IL-P).

As to claim 19, Kwon (Fig. 14F) discloses the display device of claim 17, wherein the touch sensor (SP2) is disposed on the planarization layer (TS-IL2), and the bridge electrode (CP2) is disposed on the insulating layer (IL-P).

As to claim 20, Kwon (Fig. 14A) discloses the display device of claim 17, wherein
the touch lines (SL1-1, SL1-2..) electrically connect to the first touch electrodes (TE1-1, TE1-2 …) in a first direction (Para. 0145), 
wherein the bridge electrode (Fig. 14D element CP2) electrically connects the second touch electrodes (SP2).

As to claim 21, Kwon (Fig. 14D) discloses the display device of claim 20, wherein the bridge electrode (CP2) electrically connects the second touch electrodes (SP2) in a second direction (Fig. 14B; Para. 0149).

As to claim 22, Kwon discloses the display device of claim 20, wherein at least one of the touch lines and the bridge electrode has a mesh-type configuration (Para. 0146, 0150).

As to claim 23, Kwon (Fig. 14C) discloses the display device of claim 22, wherein the bridge electrode is overlapping with at least three touch lines (CP1-C1, CP1-C2, CP2-C) having the insulating layer there-between (Para. 0173).

As to claim 24, Kwon (Fig. 6B) discloses the display device of claim 22, wherein the display element (OLED) includes: 
an organic emitting layer (EML) on the anode electrodes (Para. 0124); and 
a cathode electrode (CE) on the organic emitting layer (Para. 0122), 
wherein the touch line (Fig. 14D elements CP1-C1, CP1-C2) and the bridge electrode (CP2) are overlie the bank (PXL).

As to claim 25, Kwon (Fig. 17E) discloses the display device of claim 24, further comprising: 
a color filter (CF) between the black matrix (BM) on the planarization layer (TS-IL2; Para. 0192).

As to claim 26, Kwon discloses the display device of claim 24, wherein the touch sensor includes an opaque metal material (Para. 0136, copper, aluminum).

Conclusion
The prior at made of record and not relied upon is considered pertinent to applicant‘s disclosure.
Zhou et al. (US 2014/0184945 A1) discloses a touch panel with bridge electrodes (Fig. 2a)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597. The examiner can normally be reached M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625